         Case 3:06-cr-00064-JBA Document 796 Filed 04/28/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA
                                                         Criminal No. 3:06cr64 (JBA)
         v.
                                                         April 28, 2021
  DENNIS PARIS


          RULING DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

       Defendant Dennis Paris’s motion for compassionate release [Doc. # 745] was denied

on January 29, 2021. (Order Denying Mot. for Release from Custody (“Order”) [Doc. # 779].)

Mr. Paris now moves for reconsideration, proposing an alternative release plan and

referencing a recent Sixth Circuit decision as grounds for reconsideration. (Def.’s Mot. for

Reconsideration of Denial of Mot. for Compassionate Release [Doc. # 789]; Def.’s Second

Addendum to Mot. for Reconsideration [Doc. # 790].)

       A motion for reconsideration may be granted if the movant brings to the Court's

attention "an intervening change of controlling law, the availability of new evidence, or the

need to correct a clear error or prevent manifest injustice." Virgin Atl. Airways, Ltd. v. Nat'l

Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992). As the “intervening change of controlling

law,” Mr. Paris argues that the Sixth Circuit’s United States v. Sherwood, impacts this Court’s

reference to § 1B1.13 in a string cite. (Def.’s Sec. Addendum at 1-3); Sherwood, 986 F.3d 951,

954 (6th Cir. 2021) (holding that the “requirement [by the Sentencing Commission described

in U.S.S.G. § 1B1.13(2)] that the defendant not be a danger to the community no longer

provides an independent basis for denying compassionate release.”). Presumably as “new

evidence,” Defendant proposes an alternative to the release plan that was previously found

inappropriate by the Court. (Def.’s Mem. in Supp. of Mot. for Reconsideration [Doc. # 787] at

4.) Specifically, Mr. Paris proposes being released to the home of his father, who resides in a

suburb of Atlanta and could use support running his roofing business. (Id.)
         Case 3:06-cr-00064-JBA Document 796 Filed 04/28/21 Page 2 of 3




       However, Mr. Paris’s inadequate release plan was only one factor in this Court’s

denial of Mr. Paris’s motion for release. Mr. Paris was denied release primarily because of his

apparent inability or unwillingness to take full and comprehensive responsibility for the

reign of terror he imposed on the young women he violently coerced into selling sex for his

personal profit to overwhelmingly outweigh his grounds for release. (Order at 6 (“The nature

of his criminal conduct and his failure to take real responsibility for his violence seriously

undermines his request for compassionate release because it presents the specter of risk to

the public if he is released, notwithstanding his current medical challenges.”).) While his

release plan may now be acceptable, that factor does not outweigh the risk Mr. Paris

continues to pose to the public, albeit in a different zip code.1 As well, this plan is not new

evidence unavailable at the time of decision.

       Defendant’s argument that Sherwood constitutes a new rule of controlling law is

unavailing as it is from the Sixth Circuit and the District of Connecticut is controlled by

Second Circuit and Supreme Court precedent. Moreover, at the time this Court denied Mr.

Paris’s motion, it relied on the Second Circuit’s holding that district courts were not bound

by any aspect of § 1B1.13(2) in analyzing motions for compassionate release. United States v.

Brooker, 976 F.3d 228, 235 (2d Cir. 2020); see Sherwood, 986 F.3d at 953 (relying on United

States v. Jones, No. 20-3701, 2020 WL 6817488, at *9 (6th Cir. Nov. 20, 2020) (“[F]ollowing

the Second Circuit's lead, [we hold that] where incarcerated persons file motions for

compassionate release, federal judges may [] have full discretion to define ‘extraordinary

and compelling’ without consulting the policy statement § 1B1.13.21.”)); (see also Order at

3-4.) Thus, the Sixth Circuit’s decision does not change the law applied by this Court in its



1 It appears that Mr. Paris has now been offered, but refused, a COVID-19 vaccination. (Def.’s
Reply to Gov’t’s Reply to Addendum [Doc. # 794] at 2.) Given his access to substantial
immunity against the virus to which his medical conditions make him more vulnerable, the
persuasiveness of his medical conditions wanes as extraordinary and compelling reasons
justifying his release.
                                                2
         Case 3:06-cr-00064-JBA Document 796 Filed 04/28/21 Page 3 of 3




initial ruling denying release. (Order at 4 (“While district courts have discretion to consider

a wide range of factors in assessing a motion for compassionate release, if the prisoner

continues to present a risk to the community, he should not be released. See also U.S.S.G. §

1B1.13 (noting that the BOP may not release a prisoner if he is a ‘danger to the safety of any

other person or to the community’)”) (emphasis in original)); compare Sherwood, 986 F.3d

at 953 (“[S]atisfying the § 1B1.13 policy statement is no longer a requirement for defendant-

filed compassionate release motions.”) with Brooker, 976 F.3d at 237 (“Neither Application

Note 1(D), nor anything else in the now-outdated version of Guideline § 1B1.13, limits the

district court's discretion.”).

       Accordingly, as Defendant’s Motion fails to demonstrate a basis for reconsideration

[Docs. ## 789, 790] it is DENIED.



                                             IT IS SO ORDERED.

                                                         /s/
                                             Janet Bond Arterton, U.S.D.J.


                                  Dated at New Haven, Connecticut this 28th day of April 2021.




                                                3
